EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	15.	(Previously Presented) The process according to [[claim 13]]claim 14, wherein the feeding molar ratio of carbon dioxide to ethylene oxide in step (1) is 1.2-10:1; the pressure within the fixed bed reactor is 1.5-6 MPa and the temperature is 80-200 °C; the pressure within the light-component removal tank is 1-100 kPa and the temperature is 50-200 °C.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-23 are allowed.
The closest prior art references are Cheng et al. (CN 104761429A) and Kim et al. (Synthesis of dimethyl carbonate from ethylene carbonate and methanol using immobilized ionic liquid on amorphous silica, 2010).
	Regarding claim 1, Cheng et al. discloses a system for co-producing dimethyl carbonate and ethylene glycol, in comprising an ethylene carbonate preparation unit and an ethylene carbonate alcoholysis unit (3) which are connected with each other; and the ethylene carbonate preparation unit comprises a reactor (1) and a light-component removal tank (flash tank, 2) which are connected with each other (see Abstract; figures 1 and the description).
	Kim et al. discloses an ionic liquid immobilized on mesoporous amorphous silica was prepared from the coupling of 1-(triethoxysilylpropyl)-3-n-alkyl-imidazolium halides with tetraethyl orthosilicate (TEOS) through template-free condensation under strong acidic conditions; and the silica-supported ionic liquids were proved to be an effective heterogeneous catalyst for the synthesis of dimethyl carbonate (DMC) from transesterification of ethylene carbonate (EC) with methanol (see Abstract) resulting in an immobilized ionic liquid catalyst.
the ethylene carbonate preparation unit comprises a fixed bed reactor; Cheng et al. teaches away from the use of an immobilized ionic liquid catalyst, since Cheng discloses that said ionic liquid composite catalyst does not require separation; and the ionic liquid composite catalyst can simultaneously catalyze ethylene carbonate synthesis, ethylene carbonate transesterification reaction and ethylene carbonate hydrolysis reaction, for example, imidazole ionic liquid, quaternary ammonium ionic liquid or quaternary ionic liquid and alkali metal carbonate (see fourth paragraph under the scheme for the new process is as follows:).
Claims 2-12 depend on claim 1.
Claim 13 is drawn to a process for co-producing dimethyl carbonate and ethylene glycol by using the system according to claim 1.
Claims 14-23 depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed November 12, 2021, with respect to the objection to the specification and objection of claims 1 and 8, now claim 13, have been fully considered and are persuasive.  The objection to the specification and objection of claims 1 and 8, now claim 13, have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774